DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 2 has “10” referring to two different structures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2: It is unclear what “a rear feeding principle” is since it is not defined in the specifications and it is not a term in the art.
With respect to claim 3: It is unclear what “a side feeding principle” is since it is not defined in the specifications and it is not a term in the art.
With respect to claim 10: It is unclear if “at least one sensing device,” “a central flushing passage,” and “a sensing cord” are the same ones referred to in claim 1 from which claim 10 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahola (US 2010/0270076) in view of Yang (US 2017/0314387).
With respect to claim 1: Ahola discloses a rock drilling machine (Figs. 1, 4), comprising: 
a body (4a); 
an impact device (6; ¶ [0022]); 
a rotation device (6; ¶ [0022]); 
a rotation element (10) configured to be rotated around its longitudinal axis by the rotation device (¶ [0022]; Fig. 4), and which rotation element (10) is located at a front end portion of the body (Figs. 1-4) and is arranged to be connected to a drilling tool (9) provided with a central flushing passage (15; Figs. 1-4); and
a feed passage (29) configured to pass through the impact device (Fig. 4). Ahola does not disclose a sensing device or a sensing cord.
Yang teaches a drilling system (Fig. 1) comprising:
at least one sensing device (38; ¶ [0028]; Fig. 2); 
a sensing cord (40), which is an elongated bendable element configured to be inserted through a feed passage (upper part of 20; Fig. 1) to the central flushing passage (lower part of 20; Fig. 1) of the connectable drilling tool (18, 22), wherein the sensing device is in connection with the sensing cord (¶ [0022-23]; Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the sensing device, sensing cord and associated structure for their function as taught by Yang with the invention of Ahola since doing so would allow defects in the drilling system to be detected (Yang ¶ [0028]; “Inspection device 38 may be designed to detect defects and measure wall thickness in tubing 54 and surrounding tubing.”).
With respect to claim 2: Ahola from the combination of Ahola and Yang further teaches the feed passage extends axially through an entirety of the rock drilling machine (Fig. 4), whereby feeding of the sensing cord implements a rear feeding principle (Fig. 4).
With respect to claim 3: Ahola from the combination of Ahola and Yang further teaches feed passage has a first opening (where 30 enters 25) on a side of the rock drilling machine and a second opening (where 30 enters 15) in connection with the flushing passage (Fig. 4), whereby feeding of the sensing cord 
With respect to claim 4: Yang from the combination of Ahola and Yang further teaches the at least one sensing device is connected to a distal end portion of the sensing cord (Figs. 1-2)
With respect to claim 5: Yang from the combination of Ahola and Yang further teaches the at least one sensing device is selected from an audio sensor, a temperature sensor, an acceleration sensor, a force sensor, a position sensor, a camera, a gyroscope or an electromagnetic sensor (¶ [0026]).
With respect to claim 6: Yang from the combination of Ahola and Yang further teaches the sensing cord includes at least one data transmission element (communication line disposed within 40; ¶ [0024]), whereby the sensing cord has dual purpose of serving as a mechanical force transmitting element and as data transmitting element (¶ [0022-24]; Figs. 1-2).
With respect to claim 7: Yang from the combination of Ahola and Yang further teaches a transfer device (¶ [0022]) for moving the sensing cord longitudinally and relative to the drilling tool (¶ [0022]; Fig. 1). 
With respect to claim 8: Yang from the combination of Ahola and Yang further teaches the sensing device is configured to be in online data transmission with at least one system located outside the drilled hole (¶ [0024]; system that displays the data in real time from 38). Ahola further discloses the operating making changes to the movement of the sensing device based on the data received (¶ [0025]). Yang does not disclose the system is a control unit. It would be obvious to one having ordinary skill in the art at the time of filing to automate the steps performed by the operator by using a control unit since it has been held that providing an automatic or mechanical means to replace a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
With respect to claim 9: Ahola from the combination of Ahola and Yang further teaches the feed passage is configured to pass through an impact element (any structure in 6 that 29 passes through; Fig. 4) of the impact device (Fig. 4).
With respect to claim 10: Ahola from the combination of Ahola and Yang further teaches a rock drilling rig comprising: 
a movable carrier (2); 
at least one drilling boom (3a); 
a drilling unit (4a, 5) located at a distal end part of the drilling boom (Fig. 1), wherein the drilling unit includes a feed beam (5) and a rock drilling machine in accordance with claim 1 (see rejection of claim 1 above) supported movably on the feed beam (¶ [0022]; Fig. 1). All remaining elements of the claim are taught by the combination of Ahola and Yang as discussed in the rejections of claim 1-9 above.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record teaches all aspects of the invention as discussed above except for the details of the active method steps and performing the steps while drilling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTYN A HALL/Primary Examiner, Art Unit 3672